                Case 20-11218-MFW              Doc 2      Filed 05/23/20       Page 1 of 4




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re                                                     Chapter 11

The Hertz Corporation, et al.,                            Case No. 20-11218 (MFW)

                         Debtors.1                        (Joint Administration Requested)


                NOTICE OF APPEARANCE AND REQUEST FOR SERVICE

        PLEASE TAKE NOTICE that LATHAM & WATKINS LLP and MORRIS,

NICHOLS, ARSHT & TUNNELL LLP hereby enter their appearance (the “Notice of

Appearance”) in the above-captioned cases as counsel to Barclays Bank PLC pursuant to

sections 342 and 1109(b) of title 11 of the United States Code, 11 U.S.C §§ 101-1532 (as

amended, the “Bankruptcy Code”), and Bankruptcy Rules 2002, 3017, 9007 and 9010, and

request that copies of any and all notices and papers filed or entered in these cases be given to

and served upon the following:



LATHAM & WATKINS LLP                                 MORRIS, NICHOLS, ARSHT & TUNNELL LLP
George Davis                                         Derek C. Abbott
Suzzanne Uhland                                      Andrew R. Remming
Christopher Harris                                   1201 N. Market St., 16th Floor
Adam J. Goldberg                                     P.O. Box 1347
885 Third Avenue                                     Wilmington, DE 19899-1347
New York, NY 10022-4834                              Telephone: (302) 658-9200
Telephone: (212) 906-1200                            Facsimile: (302) 658-3989
Facsimile: (212) 751-4864                            Email: dabbott@mnat.com
Email: George.Davis@lw.com                                  aremming@mnat.com
        Suzzanne.Uhland@lw.com

1
        The last four digits of The Hertz Corporation’s tax identification number are 8568. The location of the
        debtors’ service address is 8501 Williams Road, Estero, FL 33928. Due to the large number of debtors in
        these chapter 11 cases, for which joint administration for procedural purposes has been requested, a
        complete list of the debtors and the last four digits of their federal tax identification numbers is not
        provided herein. A complete list of such information may be obtained on the website of the debtors’
        proposed claims and noticing agent at https://restructuring.primeclerk.com/hertz.


                                                      1
                 Case 20-11218-MFW          Doc 2      Filed 05/23/20    Page 2 of 4




          Christopher.Harris@lw.com
          Adam.Goldberg@lw.com

- and -

Heather Waller
330 North Wabash Avenue, Suite 2800
Chicago, IL 60611
Telephone: (312) 777-7700
Facsimile: (312) 993-9767
Email: Heather.Waller@lw.com

          PLEASE TAKE FURTHER NOTICE that this constitutes not only a request for

 service of the notices and papers referred to in the Bankruptcy Rules specified above, but also

 includes, without limitation, a request for service of all orders and notices of any application,

 motion, petition, pleading, request, complaint, or demand, whether formal or informal, whether

 written or oral, and whether transmitted or conveyed by mail, courier service, hand delivery,

 telephone, facsimile transmission, telegraph, telex, or otherwise, that (1) affects or seeks to affect

 in any way any rights or interests of any creditor or party in interest in these cases, with respect

 to (a) the debtors in the above-captioned cases (the “Debtors”) and any related adversary

 proceedings, whether currently pending or later commenced; (b) property of the Debtors’ estate,

 or proceeds thereof, in which the Debtors may claim an interest; or (c) property or proceeds

 thereof in the possession, custody, or control of others that the Debtors may seek to use; or (2)

 requires or seeks to require any act or other conduct by a party in interest.

          PLEASE TAKE FURTHER NOTICE that this notice of appearance and any

 subsequent appearance, pleading, claim, or suit is not intended nor shall be deemed to waive the

 rights of Barclays Bank PLC: (1) to have an Article III judge adjudicate in the first instance any

 case, proceeding, matter, or controversy as to which a bankruptcy judge may not enter a final

 order or judgment consistent with Article III of the United States Constitution; (2) to have final



                                                   2
               Case 20-11218-MFW            Doc 2    Filed 05/23/20    Page 3 of 4




orders in a non-core case, proceeding, matter, or controversy entered only after an opportunity to

object to proposed findings of fact and conclusions of law and a de novo review by a district

court judge; (3) to trial by jury in any case, proceeding, matter, or controversy so triable; (4) to

have the reference withdrawn by the United States District Court in any case, proceeding, matter,

or controversy subject to mandatory or discretionary withdrawal; or (5) any other rights, claims,

actions, defenses, setoffs, or recoupments to which Barclays Bank PLC is or may be entitled

under agreements, in law, or in equity, all of which rights, claims, actions, defenses, setoffs, and

recoupments expressly are hereby reserved.

Dated: May 23, 2020
                                    MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                    /s/ Derek C. Abbott
                                    Derek C. Abbott (No. 3376)
                                    Andrew R. Remming (No. 5120)
                                    1201 N. Market St., 16th Floor
                                    P.O. Box 1347
                                    Wilmington, DE 19899-1347
                                    Telephone: (302) 658-9200
                                    Facsimile: (302) 658-3989
                                    Email: dabbott@mnat.com
                                            aremming@mnat.com

                                    -and-

                                    LATHAM & WATKINS LLP

                                    George Davis (pro hac vice pending)
                                    Suzzanne Uhland (pro hac vice pending)
                                    Christopher Harris (pro hac vice pending)
                                    Adam J. Goldberg (pro hac vice pending)
                                    885 Third Avenue
                                    New York, NY 10022-4834
                                    Telephone: (212) 906-1200
                                    Facsimile: (212) 751-4864
                                    Email: George.Davis@lw.com
                                            Suzzanne.Uhland@lw.com
                                            Christopher.Harris@lw.com
                                            Adam.Goldberg@lw.com

                                                 3
Case 20-11218-MFW   Doc 2    Filed 05/23/20   Page 4 of 4




              - and -

              Heather Waller (pro hac vice pending)
              330 North Wabash Avenue, Suite 2800
              Chicago, IL 60611
              Telephone: (312) 777-7700
              Facsimile: (312) 993-9767
              Email: Heather.Waller@lw.com

              Counsel to Barclays Bank PLC




                         4
